MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                               FILED
this Memorandum Decision shall not be
                                                                Dec 21 2016, 6:10 am
regarded as precedent or cited before any
court except for the purpose of establishing                         CLERK
                                                                 Indiana Supreme Court
the defense of res judicata, collateral                             Court of Appeals
                                                                      and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                         Gregory F. Zoeller
Brownsburg, Indiana                                     Attorney General of Indiana
                                                        Christina D. Pace
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Eric Johnson,                                           December 21, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1602-CR-385
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Marc T.
Appellee-Plaintiff.                                     Rothenberg, Judge
                                                        Trial Court Cause No.
                                                        49G02-1402-MR-6525



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1602-CR-385 | December 21, 2016   Page 1 of 6
                                       Statement of the Case
[1]   Eric Johnson (“Johnson”) appeals his conviction by jury of murder,1 Class B

      felony robbery,2 two counts of Class B felony criminal confinement,3 and Class

      A misdemeanor carrying a handgun without a license. 4 His sole argument is

      that there is insufficient evidence to support his convictions because the State

      failed to establish his identity beyond a reasonable doubt. Concluding that the

      evidence is sufficient, we affirm.


[2]   We affirm.


                                                     Issue
                  The sole issue for our review is whether there is sufficient
                  evidence to support Johnson’s convictions.


                                                     Facts
[3]   In February 2014, Dustin Woods (“Woods”) and Michael Norris (“Norris”)

      drove from their home in Brazil, Indiana to Indianapolis in Norris’ 1994 Nissan

      Altima. They intended to sell various items, including antiques, toys, and




      1
          IND. CODE § 35-42-1-1.
      2
          I.C. § 35-42-5-1.
      3
          I.C. § 35-42-3-3.
      4
          I.C. § 35-47-2-1.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1602-CR-385 | December 21, 2016   Page 2 of 6
      electronics at thrift stores and flea markets. They also planned to purchase a

      large amount of marijuana to sell in Brazil.


[4]   When they arrived in the Indianapolis area, the two men checked into a motel

      in Plainfield. Woods contacted an acquaintance, Alejandro Mauricio

      (“Mauricio”), who stopped by the motel to visit with Woods while Norris went

      out. Woods told Mauricio that he was trying to find buyers for some Ecstasy.

      Mauricio told Woods that he might know of a buyer. However, Mauricio later

      admitted that he was planning to rob Woods. When Mauricio left the motel

      early the next morning, he texted Johnson the following message: “I got one it

      b[e] ready in a few hours.” (State’s Ex. 71).


[5]   Later that morning, Woods and Norris purchased $1500.00 worth of marijuana

      and moved to a less expensive motel on the west side of Indianapolis. A few

      hours later, Mauricio and Johnson arrived at the motel in Mauricio’s car.

      Johnson was wearing a black stocking cap, a black sweat suit, and removable

      metallic teeth. Both men were armed. They went to Woods and Norris’ room,

      brandished their guns, tied up Woods and Norris with duct tape, and robbed

      them.


[6]   As soon as Mauricio and Johnson ran out the door, Woods untied himself and

      ran after them. As Woods leaped over the second floor balcony to pursue the

      men, Johnson shot and killed him. Johnson then drove away in Mauricio’s car

      with Mauricio’s phone. Mauricio drove away in Norris’ Nissan. However, he

      soon discovered that he had a flat tire. Mauricio was attempting to change the


      Court of Appeals of Indiana | Memorandum Decision 49A02-1602-CR-385 | December 21, 2016   Page 3 of 6
      tire when he noticed a young man walking down the street and asked to use his

      cell phone. Mauricio telephoned Johnson at Mauricio’s number and asked

      Johnson to pick him up.


[7]   Before picking up Mauricio, Johnson returned to the east side of Indianapolis to

      the house that he shared with Dramaine Cotton (“Cotton”). Cotton was

      watching television when Johnson came in the house wearing black clothing

      and carrying a brown box. When Cotton asked Johnson where he had gotten

      the box, Johnson responded that he had “hit a lick on the west side.” (Tr. 278).

      Johnson changed his clothes, picked up Mauricio, and took him home.


[8]   In the meantime, the young man who had lent his cell phone to Mauricio

      noticed the police at the motel and approached them. The young man told the

      officers about the man who had borrowed his phone, and the police were able

      to look up the number that Mauricio had called. Based on this information, the

      police identified Mauricio, who matched a description given by Norris. Norris

      subsequently identified Mauricio in a photo array.


[9]   This information led the police to Mauricio’s house, where the police found

      Johnson and Cotton sitting in a car in front of the house. Johnson slid a gun

      under the front passenger’s seat where he was sitting when he saw the police.

      All three men were taken into custody and interviewed. A search of Johnson’s

      bedroom revealed Norris’ credit and identification cards and phone as well as a

      black stocking cap and a set of metallic teeth.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1602-CR-385 | December 21, 2016   Page 4 of 6
[10]   Johnson was arrested and charged with several counts, including murder, Class

       B felony robbery, two counts of Class B felony criminal confinement, and Class

       A misdemeanor carrying a handgun without a license. At trial, Mauricio

       testified that Johnson shot Woods. The evidence further revealed that the gun

       found under Johnson’s seat at the time he was arrested had been used to kill

       Woods. Cell phone records indicated that Johnson’s cell phone had been near

       the motel at the time the murder occurred. In addition, someone had used

       Johnson’s cell phone to search Fox 59 News for information about Woods’

       murder. Further, a roll of duct tape found in the vehicle Mauricio and Johnson

       drove to the motel matched the duct tape used to bind Woods and Norris.


[11]   The jury convicted Johnson of all counts, and the trial court sentence him to an

       aggregate sentence of ninety-eight years. Johnson now appeals his convictions.


                                                   Decision
[12]   Johnson argues that there is insufficient evidence to support his convictions

       because the State failed to establish his identity beyond a reasonable doubt.

       Our standard of review for sufficiency of the evidence claims is well settled.

       We consider only the probative evidence and reasonable inferences supporting

       the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not

       reweigh the evidence or judge witness credibility. Id. We will affirm the

       conviction unless no reasonable fact finder could find the elements of the crime

       proven beyond a reasonable doubt. Id. The evidence is sufficient if an

       inference may be reasonably drawn from it to support the verdict. Id. at 147.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-CR-385 | December 21, 2016   Page 5 of 6
[13]   Johnson argues that “the evidence is insufficient to prove beyond a reasonable

       doubt that [he] participated in the offenses for which he stands convicted.”

       (Johnson’s Br. 5). Specifically, according to Johnson, “[t]here are no

       fingerprints or DNA connecting [him] to the offenses [and] [t]he State’s case

       against him consists almost entirely of circumstantial evidence and the highly

       questionable testimony of [his] co-defendant.” (Johnson’s Br. 12).


[14]   However, our review of the evidence reveals that Mauricio testified that he and

       Johnson went to the motel with a plan to rob Norris and Woods and that

       Johnson shot Woods. Johnson slid the gun he used to kill Woods under the

       front passenger’s seat of the car where he was sitting when the police arrived to

       question Mauricio. Norris’ identification and credit cards and phone were

       found in Johnson’s bedroom. Cell phone records indicated that Johnson was in

       the area of the motel when Woods was killed. The records also indicated that

       someone had used Johnson’s phone to search Fox 59 News for information

       about the murder. In addition, a roll of duct tape found in the vehicle Mauricio

       and Johnson drove to the motel matched the duct tape used to bind Woods and

       Norris. We agree with the State that this is ample evidence from which the jury

       could have inferred beyond a reasonable doubt that Johnson committed the

       crimes. Johnson’s argument is simply a request that we reweigh the evidence,

       which we cannot do. See Drane, 867 N.E.2d at 146.


[15]   Affirmed.


       Bradford, J., and Altice, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-CR-385 | December 21, 2016   Page 6 of 6